EXHIBIT 3(i) TEXT OF AMENDMENT TO CERTIFICATE OF INCORPORATION “4.Authorized Shares: The aggregate number of shares, which the corporation shall have authority to issue, shall consist of 2,000,000,000 shares of Common Stock having a $.001 par value, and 5,000,000 shares of Preferred Stock having a $.001 par value and 200,000 shares of Non Voting Convertible Preferred Stock having a $1.00 par value . Non Voting Convertible Preferred Stock shall convert at the option of the holder into shares of the corporation’s common stock at a conversion price equal to seventy percent (70%) of the lowest Closing Price for the five (5) trading days immediately preceding written receipt by the corporation of the holder’s intent to convert. “CLOSING PRICE" shall mean the closing bid price for the corporation’s common stock on the Principal Market on a Trading Day as reported by Bloomberg Finance L.P. “PRINCIPAL MARKET" shall mean the principal trading exchange or market for the corporation’s common stock. “TRADING DAY” shall mean a day on which the Principal Market shall be open for business. The Common and/or Preferred Stock of the Company may be issued from time to time without prior approval by the stockholders.The Common and/or Preferred Stock may be issued for such consideration as may be fixed from time to time by the Board of Directors- The Board of Directors may issue such share of Common and/or Preferred Stock in one or more series, with such voting powers, designations, preferences and rights or qualifications, limitations or restrictions thereof as shall be stated in the resolution or resolutions.”
